—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 9, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court erred in closing the courtroom during the testimony of an undercover police officer is unpreserved for appellate review. The defendant failed to object when the court, following a hearing, granted *721the People’s application for closure (see, People v Hammond, 208 AD2d 559; People v Brown, 178 AD2d 647; People v Hamilton, 173 AD2d 642; People v Watkins, 153 AD2d 767; see also, People v Brown, 188 AD2d 540).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or lacking in merit (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641; People v Davila, 188 AD2d 486; see also, People v Beaumont, 170 AD2d 513; People v Foster, 164 AD2d 894; People v Gray, 144 AD2d 483). Miller, J. P., Thompson, Santucci and Joy, JJ., concur.